Chief Justice Robertson,
delivered the opinion of the court.
The only difference between this and the foregoing case is, that a fieri f idas had" in this case issued on the judgment, and had been replevied in the life time of the testator and husband.
Whatever effect an execution would have had at common law, in destroying too survivorship of the wife, the replevin bond being in effect a new judgment 1 ° jo *380in favor of husband and wife, survived to her. Where ■ fore the judgment for costs is reversed, and that on the demurrer affirmed.
Davis, for plaintiff; Hanson, for defendant.